DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrases “The invention relates to”, “said”, “According to the invention”, and “comprising” are objected to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seikosha, GB 1544768.
Regarding claim 15, Seikosha discloses a display system for a timepiece, said system comprising a wheel (11) arranged to be driven by a motive source via a first toothing (11b) comprised by said wheel, wherein said wheel comprises at least a second toothing (11a) having a toothing modulus of less than 0.05 mm (abstract), said second toothing being arranged to drive a display organ directly or indirectly (seconds display).
Regarding claim 22, Seikosha discloses an optical device to be able to view said display organ (cover glass).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seikosha in view of Dubois US 2015/0346686.
Regarding claims 21 and 28, Seikosha does not explicitly disclose an additive manufacturing method.
Dubois discloses timepiece components manufactured by deposition via photolithography [0047].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use manufacturing method taught by Dubois to make a timepiece component such as the one taught by Seikosha because of the benefits of photolithography including providing precise control of the shape and size of the objects and can create patterns over an entire surface cost-effectively.

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seikosha in view of McKay, US 5,706,255.
Regarding claim 23, Seikosha does not explicitly disclose the optical device is movable.
McKay discloses an optical device (116) which is arranged to be movable with respect to a case middle (Fig 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seikosha to include the optical lens of McKay for the purpose of convenient magnification and illumination of the watch face.
Regarding claim 24, Seikosha and McKay disclose said optical device is mounted in a rotating ring provided in said middle (Fig 4).

Allowable Subject Matter
Claims 16-20 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833